Citation Nr: 0023088	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  99-04 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for bilateral hearing loss 
and for a pulmonary disability.

Entitlement to a rating in excess of 10 percent for 
intervertebral disc syndrome of the lumbar spine.

Entitlement to a compensable evaluation for a skin 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran completed ove 30 years of active military service 
between October 1966 and his retirement in May 1997.  

This appeal arises from an August 1998 Regional Office (RO) 
rating determination denying service connection for bilateral 
hearing loss and for disability of the right lung.  This same 
rating action granted service connection for intervertebral 
disc syndrome of the lumbar spine, evaluated as 10 percent 
disabling from June 1, 1997, and for a skin condition, 
evaluated as zero percent disabling, effective from June 1, 
1997.  The veteran appealed the denial of service connection 
for the two disabilities, and requested higher ratings for 
the two service-connected disabilities mentioned.

The veteran testified at a hearing before the Board sitting 
at Los Angeles, California, in July 1999.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim for a higher 
evaluation for a skin condition.

2.  The veteran's skin condition causes occasional itching 
and eruptions, but recent examinations, including a 
Department of Veterans Affairs (VA) examination in the 
summer, fail to show exfoliation, itching, or exudation, 
involving an exposed surface or extensive area.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for a skin 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, Part 4, Code 7806 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records show that the veteran received 
treatment for a skin disability, variously diagnosed, on 
various occasions.  The skin condition appeared mostly, but 
not exclusively, in hot and humid weather.  A report of the 
veteran's examination for retirement in January 1997 is not 
of record.  The veteran did submit a copy of part of this 
examination.  On a report of medical history, he had no 
complaints relating to a skin condition.  Clinical evaluation 
of the skin was normal.  

A VA examination in August 1997 contained a special 
dermatological examination in which the veteran indicated 
that he had had a chronic skin condition for more than 
25 years.  The veteran reported a recurrent erythematous 
eruption on the chest and back since 1968, more noticeable in 
a tropical climate.  Physical examination showed no pruritus 
or erythematous eruptions.  The face, chest, inguinal area, 
back, and upper and lower extremities were clear.  The 
diagnosis was possible photo eruption in the past, based on 
history, but no objective disability shown presently.  

At a hearing before the Board sitting at Los Angeles, 
California, in July 1999, the veteran stated that his skin 
condition occurred mainly in the heat and humidity, and that 
he had severe itching.

In regards to the question of a compensable evaluation for 
the veteran's skin disability, the Board is satisfied that 
all necessary evidence to reach a conclusion with regard to 
such question has been obtained.  The veteran's medical 
history, current clinical manifestations, and any disability 
due to pain has been reviewed in the context of all 
applicable regulations.  The Board has reviewed this claim 
for a higher evaluation in accordance with the dictates of 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  

Under Diagnostic Code 7806, eczema, a 10 percent evaluation 
will be assigned where there is exfoliation, exudation or 
itching, if involving an exposed surface or an extensive 
area.  A zero percent evaluation will be assigned where the 
disability is manifested by slight, if any, exfoliation, 
exudation, or itching, if on an exposed surface or small 
area.  

The veteran has a chronic skin disability which is 
exacerbated mainly during high temperatures and humidity.  
However, the VA examination in August 1997 in Los Angeles, 
California, failed to show evidence of pruritus, erythematous 
eruptions, or itching, with the body being clear.  On appeal, 
the veteran has maintained that the skin condition causes 
constant discomfort from the constant itching.  However, the 
examination in August 1997 failed to show any skin eruption 
or evidence of constant itching.  The veteran's retirement 
examination in January 1997 was also essentially clear of any 
complaints or current findings relating to this skin 
condition.  Since the VA examination was conducted in the 
summer, and there is no indication of any treatment since 
service, the Board finds that the criteria for a compensable 
evaluation for the skin disability, based on current clinical 
manifestations, have not been met.

ORDER

Entitlement to a compensable evaluation for a skin disability 
is not established.  To this extent, the benefit sought on 
appeal is denied.  


REMAND

The service medical records show that the veteran complained 
of pain in the ears after a "popping" sound in December 
1995.  Physical examination showed otitis media, and an 
audiogram showed some loss of hearing acuity in the 500 to 
4,000 Hertz ranges in the left ear.  Hearing acuity in the 
right ear was normal.  In January 1996, the veteran reported 
that his hearing had improved.  As previously indicated, a 
report of the veteran's examination for retirement in January 
1997 is not of record.  The veteran did submit a copy of part 
of this examination.  On a report of medical history, the 
veteran reported having had or currently having hearing loss.  
The veteran did not submit the remaining part of the report 
of medical history and the part of the physical examination 
containing the audiometric examination. 

The veteran indicated on the August 1997 VA examination that 
his hearing loss disappeared after two weeks of treatment in 
December 1995 and January 1996.  The audiology examination 
was normal.  However, on appeal, the veteran has complained 
of continued hearing loss in the latter part of service and 
since discharge from service.  

The Board is aware of the provisions of 38 C.F.R. § 3.303 
(1999) with regard to chronic diseases and their 
manifestations shown in service.  In this regard, the service 
medical records show a history of recurrent upper respiratory 
infections in the 1990's, as well as the indication of some 
hearing loss in late 1995.  Because certain service records 
are incomplete (the January 1997 retirement examination 
report), there is a pre-duty to assist requirement that 
applies in this case with regard to the issue of service 
connection for hearing loss.  See Bell v. Derwinski, 2 
Vet.App. 611 (1992), Robinette v. Brown, 8 Vet.App. 69 
(1995).  Accordingly, prior to final appellate review, the 
Board believes that this issue should be remanded to obtain 
the veteran's complete retirement examination.  

On appeal, the veteran maintains that he developed a chronic 
cough and shortness of breath during service, and that this 
disability has continued after retirement. 

As previously mentioned, the service medical records show a 
history of recurrent upper respiratory infections.  In mid-
1996, the veteran complained of a chronic cough and night 
sweats of six months' duration, and pulmonary function 
studies were interpreted as normal aside from forced vital 
capacity which was 80 percent of normal.  A CT scan resulted 
in the diagnosis of benign lung nodule.

The pulmonary function studies on the VA examination in 
August 1997 were inconclusive due to suboptimal patient 
effort, but did show some abnormality.  More significantly, 
the VA examination in August 1997 did not contain any special 
pulmonary examination, and it does not appear that the 
veteran's service medical records were reviewed to determine 
whether the veteran had any pulmonary disease or impairment 
associated with complaints and manifestations shown in 
service.  Specifically, the service medical records and the 
post service medical records fail to make any determination 
whether the benign nodule found on the CT scan in the summer 
of 1996 were the cause of the veteran's various respiratory 
complaints.  In addition, the veteran is not a cigarette 
smoker, but he does have a specific history in service of 
various upper respiratory infections.  There does not appear 
to be any opinion concerning whether the veteran's possible 
abnormal pulmonary function studies are etiologically linked 
to any disorder diagnosed or treated in service.  

Finally, on the VA examination in August 1997, the veteran 
reported that he was being followed by a pulmonologist.  The 
RO did not request copies of the records from this treating 
physician.  

Accordingly, the record is incomplete and inconclusive with 
regard to the veteran's claim for service connection for a 
pulmonary disability.  Accordingly, the Board believes that 
this issue should be remanded also pursuant to the pre-duty 
to assist. 

In regard to the veteran's claim for a higher evaluation for 
the disability of the lumbar spine, it is noted that the 
veteran had a diskectomy in service.  He followed a benign 
course until mid-1996 when he had a return of back pain, and 
a MRI of the lumbar spine in September 1996 showed some scar 
tissue encroaching on the nerve root.  The VA examination in 
August 1997 did not contain a special orthopedic or 
neurological examination of the veteran, and the examiner at 
the time did not appear to have the benefit of all of the 
veteran's service medical records for review.  Accordingly, 
the Board believes that this issue should be remanded also. 

Accordingly, the remainder of the case is REMANDED to the RO 
for the following actions:  

1.  The RO should request that the 
service department search for the 
veteran's retirement physical examination 
in January 1997, including the complete 
report of medical history.  The veteran 
should be requested to provide the 
complete retirement physical examination 
in his possession, if possible. 

2.  The RO should contact the veteran and 
request a list of all physicians who have 
treated him for any of the disabilities 
under review presently, and specifically, 
the pulmonologist who was treating him.  
The RO should obtain all necessary 
consent forms, and obtain copies of all 
treatment records.

3.  The RO should make arrangements for 
special respiratory, auditory, 
orthopedic, and neurological examinations 
of the veteran to determine the nature 
and extent of his various disabilities.  
These examiners should review the 
veteran's records prior to and during 
their examinations of the veteran.  All 
clinical tests which are deemed necessary 
should be conducted.  The specialist in 
respiratory diseases should express an 
opinion concerning whether the veteran 
has a nodule on the lung, and whether 
this nodule is symptomatic of any 
respiratory manifestations.  Such 
specialist should also be requested to 
provide an opinion concerning whether the 
veteran has any current respiratory 
disease, and whether such respiratory 
disease, if present, is etiologically 
related to any disability treated in 
service.  The audiology examination 
should determine whether the veteran has 
any hearing loss present, and whether 
such hearing loss, if present, is 
etiologically related to any hearing loss 
present in service.  The claims folder 
should be made available to the examiners 
prior to and during their examinations of 
the veteran.

When the above actions have been completed, the veteran's 
claims should be further reviewed.  If there is a denial of 
any of the veteran's claims, the case should be processed in 
accordance with appropriate appellate procedures, including 
the issuance of a supplemental statement of the case.  No 
action is required of the veteran unless and until he 
receives further notice.  The purpose of this REMAND is to 
procure clarifying data, and to provide due process.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

